USCA11 Case: 20-13121    Date Filed: 11/29/2021   Page: 1 of 2




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-13121
                ____________________

SUSAN SMITH,
                                           Plaintiff-Appellant,
versus
OFFICE OF THE ATTORNEY GENERAL, STATE OF
ALABAMA,
a governmental agency,
LUTHER STRANGE,
in his individual capacity,


                                        Defendants-Appellees.
USCA11 Case: 20-13121          Date Filed: 11/29/2021       Page: 2 of 2




2                        Opinion of the Court                   20-13121

                      ____________________

           Appeal from the United States District Court
               for the Middle District of Alabama
            D.C. Docket No. 2:17-cv-00297-RAH-SMD
                    ____________________

Before ROSENBAUM, TJOFLAT, Circuit Judges, and MOODY,∗ District
Judge.
PER CURIAM:
      After careful consideration of the briefs and record, and with
the benefit of oral argument, we find no reversible error.
       AFFIRMED.




∗Honorable James S. Moody Jr., United States District Judge for the Middle
District of Florida, sitting by designation.